PAULINE NEWMAN, Circuit Judge,
concurring in part, dissenting in part.
At issue is. the promulgation of regulations that directly contradict the provisions of the statute that authorizes them. The panel majority correctly holds that the agency erred in concluding that Congress was mistaken when it mandated that the fishing activity under consideration must *1375stop one half hour before sunset. However, the majority then affirms the agency regulatory action on different grounds, not relied upon by the agency. Since this is not only a violation of administrative law, but an incorrect statutory interpretation, I respectfully dissent from that portion of the court’s opinion that upholds the agency’s regulation, and from the ensuing result.
A
The statute was enacted to reduce the massive injury to the dolphin population by the purse seine method of tuna fishing. For some unknown reason, schools of tuna swim under schools of dolphins. When the dolphins are observed at the surface, they and the underlying tuna are herded together and encircled by a large and deep net, by means of speedboats, helicopters, and underwater explosives. The net is then closed to hold the entire catch. This is followed by a “backdown” procedure, to release those dolphins that have not drowned or been killed in the herding operation. The process is imperfect, and some of the released dolphins subsequently die of injuries sustained in the process, or are unable to re-establish contact with nursing calves, which then die. The amici curiae state that over seven million dolphins have died in purse seine tuna fishing.
The regulation in question was promulgated pursuant to 16 U.S.C. § 1413(a)(1) (“The Secretary shall issue regulations, and revise those regulations as may be appropriate, to implement the International Dolphin Conservation Program.”) The statute requires that these regulations “shall include provisions ... ensuring that the backdown procedure during sets of purse seine net on marine mammals is completed and rolling of the net to sack up has begun no later than 30 minutes before sundown.” 16 U.S.C. § 1413(a)(2)(B)(v) (emphasis added). Instead of implementing the statute, however, the regulations state that the backdown procedure must be completed “no later than 30 minutes after sundown.” The regulation cannot be reconciled with the statute.
The government argues that Congress simply made a mistake in using the word “before” in the statute, and thus that the agency did not have to follow the statute. The Court of International Trade upheld the regulation on that ground. The panel majority correctly rejects this argument, for there is no evidence whatsoever that congressional intent was contrary to congressional enactment. See Garcia v. United States, 469 U.S. 70, 75, 105 S.Ct. 479, 83 L.Ed.2d 472 (1984) (requiring “the most extraordinary showing of contrary intentions” to disregard the plain meaning of a statutory provision).
B
However, the panel majority holds that the agency has discretion to ignore the statute. The court holds, sua sponte, that the statutory provision that “The Secretary may make such adjustments as may be appropriate to requirements of subpar-agraph (B) that pertain to fishing gear, vessel equipment, and fishing practices to the extent the adjustments are consistent with the International Dolphin Conservation Program,” 16 U.S.C. § 1413(a)(2)(C), authorizes the Secretary to change the statutory “30 minutes before sundown” to “30 minutes after sundown” in the regulations. I cannot agree.
The Secretary was authorized only to make “such adjustments as may be appropriate,” not to contradict a critical provi*1376sion of the statute. Since the court agrees that “before sundown” was not a mistake, it cannot be “appropriate” or an “adjustment” to change it. When the statute clearly sets forth a provision, further “interpretation” is not only unnecessary, it is prohibited. See Chevron v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984)(“If the intent of Congress is clear, that is the end of the matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent of Congress.”) Here Congress could not be clearer, and there is no basis whatsoever for interpreting “30 minutes before sundown” to mean 30 minutes after sundown. That is not a “permissible” construction of the statute. Id. at 843, 104 S.Ct. 2778. See Regions Hospital v. Shalala, 522 U.S. 448, 457, 118 S.Ct. 909, 139 L.Ed.2d 895 (1998) (“If, by ‘employing traditional tools of statutory construction,’ we determine that Congress’ intent is clear, ‘that is the end of the matter,’ ”) (quoting Chevron). The time to complete the back-down procedure was not left to agency discretion or interpretation, but was explicitly placed in the statute. It is a matter neither of interpretation or discretion. The intent of Congress was unambiguously stated as to “the precise question at issue.” Chevron, 467 U.S. at 842, 104 S.Ct. 2778.
C
The majority recognizes that this court is not free to affirm a discretionary agency action on grounds upon which the agency did not rely. See Securities & Exchange Comm’n v. Chenery Corp., 332 U.S. 194, 196, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947) (if the agency’s grounds are improper, the court cannot affirm the administrative action by substituting other grounds). Since the Secretary’s decision was based on the erroneous conclusion that Congress made a mistake, the court cannot rehabilitate the agency’s action on some other ground. Fleshman v. West, 138 F.3d 1429, 1433 (Fed.Cir.1998), does not hold otherwise, for that case related to grounds not consigned to agency discretion and authority. Here, however, Congress granted the Secretary the authority only to “adjust” the provisions of 16 U.S.C. § 1413(a)(2)(B), not to countermand them in a major way.
The panel majority justifies the Secretary’s departure from law by citing the Secretary’s statement during the comment period that this change “is consistent with the International Agreement.” A less favorable (to dolphins) time limit appears in the International Dolphin Conservation Program. However, this does not authorize the agency to override the statutory enactment.